121 Ga. App. 230 (1970)
173 S.E.2d 470
TOWNSEND
v.
NORTHCUTT.
44992.
Court of Appeals of Georgia.
Submitted January 9, 1970.
Decided February 3, 1970.
Rehearing Denied February 19, 1970.
*231 Wilkinson & Nance, A. Mims Wilkinson, Jr., for appellant.
M. K. Pentecost, Jr., for appellee.
JORDAN, Presiding Judge.
The trial judge did not err in denying the plaintiff's motion to compel answers to interrogatories, the defendant in fi. fa. having responded to the interrogatories by stating under oath: "I refuse to answer on the grounds that this may tend to incriminate me and work a forfeiture of my estate." See Art. I, Sec. I, Par. VI, Constitution of Georgia, Code Ann. § 2-106; Code § 38-1205; Empire Life Ins. Co. v. Einstein, 12 Ga. App. 380, 383 (77 S.E. 209); Bishop v. Bishop, 157 Ga. 408 (121 S.E. 305); Bass v. Bass, 222 Ga. 378, 384 (149 SE2d 818).
Judgment affirmed. Eberhardt and Pannell, JJ., concur.